IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CARMENCITA MARIA PEDRO,                 : No. 550 EAL 2017
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
BUREAU OF ADMINISTRATIVE                :
ADJUDICATION,                           :
                                        :
                   Respondent           :


                                   ORDER



PER CURIAM

     AND NOW, this 8th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.